Citation Nr: 1546017	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, West Virginia


THE ISSUE

Entitlement to reimbursement for the cost of emergency medical treatment on November 25-26, 2011.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Clarksburg, West Virginia.


FINDINGS OF FACT

The Veteran received private emergency treatment on November 25 & 26, 2011, for a condition that a prudent layperson would have reasonably expected would have been hazardous to life or health if treatment was delayed.  No VA emergency facility was feasibly available.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on November 25 & 26, 2011.  38 U.S.C.A. § 1728 (West 2014); 
38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse the cost of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for a service-connected disability; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The implementing regulation to 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120(b), defines the term "medical emergency" as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication, that was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2015).

The term "feasibly available" is not defined in the relevant statute or regulation.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2015).  

The Veteran asserts that he was having severe chest pain, and because he had five stents in his heart within the previous year, he was worried.  He said that he told his daughter, who is studying nursing, about it and she told him he needed to go to the emergency room.  He asserts she called the closest VAMC, which is in Philadelphia, over an hour away, and that they were told to go to the nearest emergency room.  He said that if there are phone records kept, then there should be a record of the conversation.  He argues that his treatment records from the November 25 & 26, 2011, visit to the emergency room do not adequately convey the need for emergency treatment, but that he reasonably believed that treatment was required.

The record shows he is service connected for ischemic heart disease status post five coronary artery stents, effective from October 2010.  

The treatment records from November 25, 2011, show that he went to the emergency room complaining of intermittent chest pain that lasts about five minutes at a time, that the last time was the day prior.  He reported that it had been going on for quite some time, but that he had not taken his blood pressure medication in the last week and a half.  He was placed on a heart monitor, and a chest X-ray was taken.  He also complained of tingling in his legs, but there do not appear to have been any other testing regarding that symptom.  

He therefore meets the first requirement, that the treatment be for a service-connected disability.  38 C.F.R. § 17.120.

The next inquiry is whether the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  The medical evidence documents that the symptoms had been ongoing for some time, however, the Board finds that the requirement has been met.  Under these particular circumstances-that is, having had the five stents and not having taken his blood pressure medication, asking his nursing-student daughter for advice and her reaction that he needed treatment, all in conjunction with the reported advice from the Philadelphia VAMC to go to the emergency room-a reasonable person would have expected that further delay would be hazardous.  See id.

The final inquiry is whether there was another VA facility that was feasibly available.  The Board notes the decision does not indicate which facility the Veteran should have gone to.  He asserts the closest hospital is in Philadelphia, which is over an hour away.  After reviewing the locations of various VAMCs, the Philadelphia VAMC appears to be closest, and it is an hour away.  The facility where he sought treatment was about 20 minutes away.  The Board finds that the distance involved made it not feasibly available for the treatment of the Veteran's heart.    


ORDER

Reimbursement for medical treatment rendered November 25 & 26, 2011, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


